DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/4/2021 has been entered.
 Allowable Subject Matter
Claims 9-16, 18 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or render obvious the combination of claimed elements, for instance Zito, Jr. et al., US Pub No 2018/0111135 A1, demonstrates a discharge nozzle including sidewalls defining an aperture with an actuating element and a driving mechanism, however Zito, Jr. et al. does not demonstrate the second ends of the sidewalls being adjustable relative one another where the actuating element is configured to cause the driving mechanism to drive each of the second ends of the sidewalls relative to one another. Applegate et al., US Pat No 8,511,242 B2, while demonstrating a biasing element does not remedy the deficiency of Zito, Jr. et al. Sellers et al., US Pat No 8,651,142 B2, demonstrates a discharge nozzle including sidewalls defining an aperture where the second ends of the sidewalls do move relative to one another, however this is caused by the temperature of the fluid traveling through the nozzle and not by a separate actuating element which applicant has disclosed is a controller that actuates the driving mechanism, thus Sellers et al. does not teach an actuating element configured to cause the driving mechanism to drive each of the second ends of the sidewalls relative to one another, and while Zito, Jr. et al. does teach a controller, replacing both the biasing element and the driving mechanism with those of Sellers et al. would not render the claimed invention obvious as the shape memory alloy sidewalls of Sellers et al. that would make up the biasing element and driving mechanism utilize the temperature of the fluid traveling through to actuate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540.  The examiner can normally be reached on Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN M CERNOCH/Examiner, Art Unit 3752